Proceeding pursuant to section 298 of the Executive Law to review an order of the New York State Human Rights Appeal Board, dated July 18, 1977, which affirmed an order of the State Division of Human Rights, which dismissed petitioner’s complaint after an investigative finding of no probable cause to believe that the Syosset Central School District terminated petitioner’s employment in retaliation for a prior complaint that petitioner had filed against the school district alleging discrimination. Order confirmed and petition dismissed on the merits, without costs or disbursements. The record establishes that petitioner’s employment was terminated for budgetary reasons. Petitioner offered no evidence to the contrary, nor is there any indication in the record that he was denied the opportunity to do so. Therefore, the State Division of Human Rights did not abuse its discretion when it dismissed petitioner’s complaint for lack of probable cause. Hopkins, J. P., Martuscello, Rabin and Margett, JJ., concur.